Exhibit 10.2

REINSURANCE GROUP OF AMERICA, INCORPORATED

FLEXIBLE STOCK PLAN

PERFORMANCE CONTINGENT SHARE AGREEMENT

Reinsurance Group of America, Incorporated, a Missouri corporation (the
“Company”), and              (“Employee”), hereby agree as follows:

SECTION 1

GRANT OF RESTRICTED SHARE UNITS

Pursuant to the Reinsurance Group of America, Incorporated Flexible Stock Plan,
as amended (the “Plan”), and pursuant to action of the Committee charged with
the Plan’s administration, the Company has granted to the Employee, effective
February 28, 2012 (the “Date of Grant”), subject to the terms, conditions and
limitations stated in this Agreement and the Plan, an award of performance
contingent shares with respect to              shares of Common Stock
(“Shares”). The performance contingent shares awarded to the Employee in this
Agreement are referred to herein as “Restricted Share Units.” The number of
Restricted Share Units granted under this Section 1 are referred to in this
Agreement as the “Target Grant.”

SECTION 2

TERMS OF GRANT

(a) Performance Period. The performance period for this award is the three
(3) year period beginning January 1 of the year of grant, and ending December 31
of the second year following the year of grant (i.e., year 3) (the “Performance
Period”).

(b) Payment.

(1) Restricted Share Units Payable In Common Stock. Subject to early termination
of this Agreement pursuant to Sections 4(b) or 5 below, as soon as practicable
following the end of the Performance Period, the Company shall determine the
Cumulative Revenue Growth Rate (as defined in Section 3(c)), Return on Average
Equity (as defined in Section 3(d)), and Relative Return on Average Equity (as
defined in Section 3(e)) over such Performance Period. On or after January 1 but
no later than December 31 following the last day of the Performance Period, the
Company will deliver to Employee one (1) Share of the Company’s Common Stock for
each Restricted Share Unit earned under this Agreement; provided, however, that
any fractional Restricted Share Unit shall be paid in cash equal to such
fraction of the Fair Market Value of a Share of Common Stock on the date of
payment.

(2) Dividend Equivalents. Restricted Share Units shall not include dividend
equivalent payments or dividend credit rights.

SECTION 3



--------------------------------------------------------------------------------

PERFORMANCE CRITERIA AND ADJUSTMENTS

(a) Performance Criteria. The measures and weights for the 2012 grant of
Restricted Share Units are outlined below.

 

      Revenue Measures
$ in Millions    

Return on Average Equity (ROAE) (2)

Absolute Performance

(Actual Results)

 

Return on Average Equity

(ROAE) (2) Relative Performance

(Percentile Attained)

Approved 2012-2014 Plan     Weight = 33%    

Weight = 33.5%

 

Weight = 33.5%

Performance
Levels    Percent of PCRS
Released (1)     Growth Rate     Cumulative
Revenue  Over
3-Year Period    

Operating Earnings Over

Adjusted Equity

Over 3-year Period

 

Operating Earnings Over

Adjusted Equity Over 3-year Period

(13 Pt. Avg (base qtr +12 qtrs))

Threshold      50 %      6 %    $ 29,796.2      10%   25th Percentile Target   
  100 %      8 %    $ 30,957.2      12%  

50th Percentile

Maximum      200 %      10 %    $ 32,148.2      14%   75th Percentile

Base Year

  

      2011 Revenues: $8,829.5      2011 Adjusted Equity: $4,514.1
2011 Operating Earnings: $ 539.2  

 

(1)

Interim points will be interpolated.

(2) 

Metric assumes the active funding exception will be extended by Congress.
Adjustments should be considered to metric and result if legislation is not
extended or if it's significantly changed.

(b) Adjustment of Target Grant. The Target Grant will be adjusted at the end of
each Performance Period as follows:

(1) Thirty-three percent (.330) of the number of Restricted Share Units in the
Target Grant will increase or decrease based upon the Company’s Cumulative
Revenue Growth Rate over the Performance Period (the “Revenue RSU”);

(2) Thirty-three and one-half percent (.335) of the number of Restricted Share
Units in the Target Grant will increase or decrease based upon the Company’s
Return on Average Equity over the Performance Period (the “ROAE RSU”); and

(3) Thirty-three and one-half percent (.335) of the number of Restricted Share
Units in the Target Grant will increase or decrease based upon the Company’s
Relative Return on Average Equity over the Performance Period (the “Relative
ROAE RSU”);

In no event will Employee be entitled to receive a total number of Restricted
Share Units greater than 200% of the Target Grant, even if the Company’s
Cumulative Revenue Growth Rate, ROAE, and/or Relative ROAE during the
Performance Period exceeds the maximum percentages established for any such
measure.

(c) Cumulative Revenue Growth Rate. “Cumulative Revenue Growth Rate” for the
Performance Period is the compounded average growth rate of the Company’s
consolidated revenue over the three-year Performance Period using the Company’s
annual consolidated revenue for the fiscal year immediately preceding the Date
of Grant as the base year. The Cumulative Revenue Growth Rate will be determined
by the Company using generally accepted accounting principles, consistently
applied.

(d) Return on Average Equity. “Return on Average Equity” (“ROAE”) for the
three-year Performance Period is the Company’s mean average operating earnings
(i.e., net income from



--------------------------------------------------------------------------------

continuing operations less realized capital gains and losses and certain other
non-operating items), expressed in dollars, during the three-year Performance
Period divided by the Company’s average adjusted equity, expressed in dollars,
for the Performance Period. The ROAE will be determined by the Company using
generally accepted accounting principles, consistently applied.

(e) Relative Return on Average Equity. “Relative Return on Average Equity”
(“Relative ROAE”) for the three-year Performance Period is the percentile
ranking of the Company’s ROAE relative to the ROAE of competitor companies in
the Performance Peer Group (as provided separately to the Employee) over the
same three-year period. The Performance Peer Group is established at the
beginning of the performance period and is comprised of competitor companies as
determined by the Compensation Committee of the Company’s Board of Directors.
The Relative ROAE will be determined by the Company using the Company’s ROAE as
defined in Section 3(d) and its percentile rank within the Performance Peer
Group.

SECTION 4

CONDITIONS AND LIMITATIONS ON RIGHT TO RECEIVE RSU

OR COMMON SHARES

(a) Demotion or Transfer. In the event that Employee is demoted or transferred
to a position with the Company or any of its Affiliates in which Employee is not
eligible to participate in the Plan, as determined by the Committee in its sole
discretion, this Agreement will terminate and be of no further force or effect
and the Restricted Share Units awarded to Employee hereunder shall be forfeited.

(b) Termination of Employment.

(1) Death, Disability or Retirement. If Employee ceases to be employed by the
Company or any of its Affiliates prior to the expiration of the Performance
Period due to death, disability or retirement, Employee (or, in the event of
Employee’s death, the legal representative of the Employee’s estate or revocable
living trust) shall receive a pro rata proportion of the Shares that would have
been issued to Employee under this Agreement, determined by multiplying such
Shares by a fraction, the numerator of which is the number of calendar months in
the Performance Period during which Employee’s employment continued, and the
denominator of which is the number of months in the Performance Period. Such pro
rata proportion shall be paid to the Employee (or, in the event of Employee’s
death, the legal representative of the Employee’s estate or revocable living
trust) at the same time and in the same manner as specified in Section 2(b)
above. Employment for any portion of a calendar month shall be deemed employment
for that calendar month. For purposes of this Agreement, (i) “disability” shall
mean disability as defined in any long-term disability plan maintained by the
Company or an Affiliate which covers Employee or, in the absence of any such
plan, the physical or mental condition of Employee arising during the
Performance Period, which in the opinion of a qualified physician chosen by the
Company prevents Employee from continuing employment with the Company and its
Affiliates, and (ii) “retirement” shall mean termination of employment with the
Company and its Affiliates after Employee has attained a combination of age and
years of service that equals at least sixty-five (65); provided that, the
maximum number of years of service credited for purposes of this calculation
shall be ten (10).

(2) Other Termination. In the event that Employee’s employment with the Company
and its Affiliates is terminated, whether voluntarily or involuntarily, for any
reason other than death, disability or retirement, this Agreement will terminate
and be of no further force or effect



--------------------------------------------------------------------------------

and the Restricted Share Units awarded to Employee hereunder shall be forfeited,
unless otherwise determined by the Committee in its sole discretion.

SECTION 5

CHANGE OF CONTROL

Change of Control. Notwithstanding anything herein to the contrary, in the event
a Change of Control occurs during the Performance Period prior to Employee’s
death, disability, retirement or other termination of employment, (a) the
Cumulative Revenue Growth Rate, Return on Average Equity and Relative Return on
Average Equity for the Performance Period shall be deemed to be the respective
Target amounts set forth in Section 3(a). Section 4(b)(2) shall not apply in the
case of involuntary termination of Employee’s employment by the Company or an
Affiliate following a Change of Control other than for cause. The number of
Shares determined in accordance with Sections 1 and 3(a) (and, in the event of
Employee’s death, disability or retirement prior to the end of the Performance
Period, Section 4(b)) shall be delivered to Employee (or, in the event of
Employee’s death, Employee’s estate) at the same time and in the same manner as
specified in Section 2(b) above. For purposes of this Section, “cause” shall
mean (a) any conduct, act or omission that is contrary to Employee’s duties as
an officer or employee of the Company or any of its Affiliates, or that is
inimical or in any way contrary to the best interests of the Company or any of
its Affiliates, or (b) employment of Employee by or association of Employee with
an organization that competes with the Company or any of its Affiliates.

SECTION 6

MISCELLANEOUS

(a) Rights in Shares Prior to Issuance. Prior to issuance of certificates for
Shares, neither the Employee nor his or her legatees, personal representatives,
or distributes (i) shall be deemed to be a holder of any Shares represented by
the Restricted Share Units awarded hereunder or (ii) have any voting rights with
respect to any such Shares.

(b) Non-assignability. The Restricted Share Units shall not be transferable by
the Employee otherwise than by will or by the laws of descent and distribution;
provided that, the Employee may transfer the Restricted Share Units during his
or her lifetime to a revocable living trust of which the Employee is grantor, or
to another form of trust indenture of which Employee is a grantor or a
beneficiary.

(c) Securities Law Requirements. The Company shall not be required to issue
Shares pursuant to this Agreement unless and until (i) such Shares have been
duly listed upon each stock exchange on which the Company’s Common Stock is then
registered and (ii) a registration statement under the Securities Act of 1933
with respect to such Shares is then effective.

(d) Designation of Beneficiaries. The Employee may file with the Company a
written designation of a beneficiary or beneficiaries to receive, in the event
of the Employee’s death, the Shares determined in accordance with Section 4(b)
and subject to all of the provisions of this Agreement. An Employee may from
time to time revoke or change any such designation of beneficiary and any
designation of beneficiary under the Plan shall be controlling over any other
disposition, testamentary or otherwise; provided, however, that if the Committee
shall be in doubt as to the right of any such beneficiary to receive Shares, the
Committee may recognize only receipt of such Shares by the personal
representative of the estate of the Employee, in which case the Company, the
Committee and the members thereof shall not be under any further liability to
anyone.



--------------------------------------------------------------------------------

(e) Changes in Capital Structure. If there is any change in the Common Stock by
reason of any stock dividend, spin-off, split-up, spin-out, recapitalization,
merger, consolidation, reorganization, combination or exchange of shares, the
number of Restricted Share Units and the number, kind and class of shares
available for Restricted Share Units and the exercise price thereof, as
applicable, shall be appropriately adjusted by the Committee. The issuance of
Shares for consideration and the issuance of Share rights shall not be
considered a change in the Company’s capital structure. No adjustment provided
for in this Section shall require the issuance of any fractional shares.

(f) Right to Continued Employment. Nothing in this Agreement shall confer on the
Employee any right to continued employment or interfere with the right of an
employer to terminate the Employee’s employment at any time.

(g) Tax Withholding. Employee must pay, or make arrangements acceptable to the
Company for the payment of any and all federal, state, and local tax withholding
that in the opinion of the Company is required by law. Unless Employee satisfies
any such tax withholding obligation by paying the amount in cash or by check,
the Company will withhold Shares having a Fair Market Value on the date of
withholding equal to the tax withholding obligation.

(h) Copy of Plan. By signing this Agreement, Employee acknowledges receipt of a
copy of the Plan.

(i) Choice of Law. This Agreement will be governed by the laws of the State of
Missouri, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to another
jurisdiction.

(j) Execution. An authorized representative of the Company has signed this
Agreement, and Employee has signed this Agreement to evidence Employee’s
acceptance of the award on the terms specified in this Agreement, all as of the
Date of Grant.

SECTION 7

TERMS OF THE PLAN

This award is granted under and is expressly subject to all the terms and
provisions of the Plan, which terms are incorporated herein by reference.
Capitalized terms used in this Agreement shall have the same meanings ascribed
to them in the Plan. The Plan authorizes several forms of equity awards, and the
Restricted Share Units granted in accordance with this Agreement shall be deemed
Performance Shares as defined and described in the Plan.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
             day of             , 2012.



--------------------------------------------------------------------------------

Reinsurance Group of America, Incorporated By:      

A. Greig Woodring

President and Chief Executive Officer

 

Employee    Name: